IN THE COURT OF CRIMINAL APPEALS

OF TEXAS

 


NO. PD-1668-10


ALBERTO GARCIA, Appellant

 
v.

 
THE STATE OF TEXAS




ON REHEARING OF APPELLANT'S 
			PETITION FOR DISCRETIONARY REVIEW
FROM THE THIRD COURT OF APPEALS

TRAVIS COUNTY



 Per curiam.

O P I N I O N



	Appellant was convicted of capital murder and was sentenced to confinement for
life.  The Court of Appeals affirmed the conviction. Garcia v. State, No. 03-08-00586-CR
(Tex. App. -- Austin, delivered October 12, 2010).  Appellant's petition for discretionary
review was dismissed as untimely filed on March 16, 2011.  Appellant has filed a motion
for rehearing requesting reinstatement of his petition so that it will be considered by this
Court.  Appellant's motion for rehearing is granted.  His petition filed on March 11, 2011,
is reinstated as of April 13, 2011, and will be considered in accord with Tex.R.App.P. 68. 
 
Delivered April 13, 2011
Do not publish